Case 1:18-cv-O7291-VSB Document 20 Filed 10/05/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F NEW YORK

AVALON HOLDINGS CORP.,
Plaintiff,

V.

GUY GENTILE and
MINTBROKER INTERNATIONAL, LTD.

Defendants.

 

Related to:

 

NEW CONCEPT ENERGY, INC.
Plaintiff,

V.

GUY GENTILE and
MINTBROKER INTERNATIONAL, LTD.

Defendants.

 

 

NO. l 8-Civ-7291 -VSB

(ECF)

No. IS-Civ. 8896-VSB

STIPULATION AND ORDER FOR EXTENSION ()F TIME

This Stipulation and Order is entered into by and between Plaintiff Avalon

Holdings Corp., and Defendants Guy Gentile and MintBroker International, Ltd., through their

respective undersigned counsel:

1. Defendants hereby Waive service of process pursuant to Rule 4 Of the F ederal Rules

of Civil Procedure of the First Amended Complaint (“FAC”) filed in this action on September 28,

2018 (Dkt. NO. 19).

Case 1:18-cv-O7291-VSB Document 20 Filed 10/05/18 Page 2 of 2

2. Defendants shall have until December 27, 2018, to answer, move to dismiss, or

otherwise respond to the FAC.

3. The parties agree that efficiency Warrants adjudication of this case as “related to”

New Concept Energy, Inc. v. Gentz`le, No. l:lS-cv-8896, as asserted in the Related Case Statement

filed by Plaintiff at Dkt. No. 3 in the New Concepl' case.

4. This Stipulation shall not be deemed a Waiver of any defenses that Defendants may

assert, including, but not limited to, any motion pursuant to Rule 12 of the Federal Rules of Civil

Procedure.

,5¢~ '

Dated: October , 2018

<~£//

/ Adam C. F ord
Robert S. Landy
FORD O’BRIEN LLP
575 Fifth Avenue, 17th Floor
NeW York, NY 10017
Tel.: (212) 858-0040

Email: aford@fordobrien.com

rlandy@fordobrien.com

Attorneysfor Defendants
Guy Gentile and
Mz`ntBroker International, Ltd.

SO ORDERED:

DATED:

 

/L/M@»/

Miriam"'l`auber

MIRlAl\/l TAUBER LAW PLLC
885 Park Ave. 2A

NeW York, NY 10075

Tel.: (323) 790-4881

Email: miriamtauberlaw@gmail.com

David Lopez, Esq.

LAW OFFICES OF DAVID LOPEZ
PO Box 323, 171 Edge of Woods Rd.
Southampton, NY l 1969

Tel.: (631) 287-5520

Email: davidlopezesq@aol.com

Attorneysfor Plaim‘i]j”Avalon Hola'ings Corp.

 

Hon. Vernon S. Broderick, U.S.D.J.

